DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: driving mechanism in claims 1-2 and 4; ice crushing mechanism in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/982,576 (reference application). Although the claims at issue are not identical, they 
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/982,578 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets of the pending applications claim the same ice-crushing mechanism, driving mechanism and ice-discharging plate.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/982,584 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets of the pending applications claim the same ice-crushing mechanism, driving mechanism, groove, clamping slot, and ice-discharging plate.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 15/982,585 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets of the pending applications claim the same ice-crushing mechanism, driving mechanism and ice-discharging plate.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the protrusion" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
By virtue of dependency claim 8 is also rejected. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nuss et al. (US 2013/0104587 A1), hereafter referred to as “Nuss,” in view of Davis, Jr. (2,139,576), and Lobo (US 2014/0338475 A1).


Regarding Claim 1: Nuss teaches an ice crushing device (title, element at S in Figure 3), comprising: a housing assembly (200) comprises a housing (body of 200) and an ice bucket (208) supported in the housing (body of 200); a driving mechanism (234) for driving the ice bucket (208) to rotate (via 232 and 236); an ice crushing mechanism disposed in the ice bucket (208); wherein the housing assembly (body of 200) further comprises an ice-discharging plate (514) provided at a bottom of the ice bucket (208), the ice-discharging plate is provided with an ice-discharging port (216) communicated with the ice bucket (208), ice cubes prepared by an ice maker (paragraph [0029], lines 1-22) are discharged out of the ice-discharging port (216) after being crushed in the ice bucket (208) by the ice crushing mechanism, wherein the driving mechanism (234) comprises a motor (motor in 234) and a gear assembly (236) driven by the motor (motor).
Nuss fails to teach the gear assembly comprises a first bevel gear connected to the motor and a second bevel gear meshing with the first bevel gear, wherein the driving mechanism further comprises a cylindrical gear coaxially arranged with the second bevel gear, and a rotation axis of the second bevel gear is disposed in parallel with a rotation axis of the ice bucket; a stop ring and a seal assembly that engage with each other are disposed between the second bevel gear and the cylindrical gear, the seal assembly matches the housing to separate the space between the second bevel gear and the cylindrical gear, the seal assembly comprises a raised ring raised in the axial direction, one end of the stop ring abuts against the bottom end surface of the second bevel gear, and the raised ring extends into the inside of the stop ring and overlaps the stop ring along the projection in the radial direction. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the gear assembly comprises a first bevel gear connected to the motor and a second bevel gear meshing with the first bevel gear, and wherein the driving mechanism further comprises a cylindrical gear coaxially arranged with the second bevel gear, and a rotation axis of the second bevel gear is disposed in parallel with a rotation axis of the ice bucket to the structure of Nuss as taught by Davis in order to advantageously use a beveled gear assembly to drive/rotate a drum from outside of a container or housing in different directions (see Davis, Page 2, lines 27-32). 
Lobo teaches a stop ring (16) and a seal assembly (Figure 6) that engage with each other are disposed between a second bevel gear (12) and a cylindrical gear (any gear on the shaft connected to Figure 6), the seal assembly matches a housing (44) to separate the space between the second bevel gear (12) and the cylindrical gear (any gear on the shaft connected to Figure 6), the seal assembly (Figure 6) comprises a raised ring (40) raised in the axial direction (see Figure 6), one end of the stop ring (16) abuts against the bottom end surface of the second bevel gear (12), and the raised ring  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a stop ring and a seal assembly that engage with each other are disposed between the second bevel gear and the cylindrical gear, the seal assembly matches the housing to separate the space between the second bevel gear and the cylindrical gear, the seal assembly comprises a raised ring raised in the axial direction, one end of the stop ring abuts against the bottom end surface of the second bevel gear, and the raised ring extends into the inside of the stop ring and overlaps the stop ring along the projection in the radial direction to the structure of Nuss modified supra as taught by Lobo in order to advantageously support and seal the gear assembly (see Lobo, paragraph [0038], lines 1-16).

Regarding Claim 2: Nuss modified supra further teaches wherein the stop ring (16 of Lobo) comprises a ring-shaped main body (see Figure 6 of Lobo) and a neck located at one end of the main body (see Figure 6 of Lobo), the inner diameter of the neck is smaller than the inner diameter of the main body (see Figure 6 of Lobo), the neck abuts against the second bevel gear (66 of Davis as taught by 12 of Lobo). 

Regarding Claim 5: Nuss further teaches wherein the housing (200) comprises a first portion (area in 202 for 208) that houses the ice bucket (208) and a second portion (where 234 is mounted see Figure 10) in which the driving mechanism (234) is 

Regarding Claim 6: Nuss further teaches wherein a groove extending along the circumferential direction of the ice bucket (208) is provided between the ice-discharging plate (214) and the first portion (area in 202 for 208), the groove (at 246) is communicated with the ice-discharging port (at edge 214 into 216), and a lower edge of the ice bucket (208) projects into the groove (at 246). 

Regarding Claim 8: Nuss further teaches wherein the housing assembly (of 200) further comprises a bottom plate (206), a bottom of the second portion is open (to lead into 216), the bottom plate covers the bottom of the second portion (see Figure 4) to seal the cylindrical gear (gear having teeth 232) between the second portion and the bottom plate (206), the bottom of the ice-discharging plate (214) is provided with a clamping slot (at 276), and a portion of the bottom plate (206) is snap fitted in the clamping slot (see edges of 208 and 206). 


Regarding Claim 10:  Nuss teaches a refrigerator (100), wherein the refrigerator (100) comprising a cabinet (120), a door (126, 128) for opening or closing the cabinet .

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nuss et al. (US 2013/0104587 A1), hereafter referred to as “Nuss,” in view of Davis, Jr. (2,139,576), and Lobo (US 2014/0338475 A1), as applied to claim 1 above, and further in view of Kanzaki (US 2015/0075311 A1).

Regarding Claim 3: Nuss modified supra fails to teach wherein the seal assembly comprises a cover plate and a seal gasket, the raised ring is disposed on the cover plate, and the seal gasket is disposed between the cover plate and the housing. 
Kanzaki teaches wherein a seal assembly (1, 2, and 9) comprises a cover plate (2) and a seal gasket (9), a raised ring (58) is disposed on the cover plate (2), and the seal gasket (9) is disposed between the cover plate (2) and a housing (6, see Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the seal assembly comprises a cover plate and a seal gasket, the raised ring is disposed on the cover plate, and the seal gasket is disposed between the cover plate and the housing to the structure of Nuss modified supra as taught by Kanzaki in order to advantageously provide an air tight seal to prevent water from leaking into the gear assembly (see Kanzaki, paragraph [0063], lines 1-10).  


Regarding Claim 4: Nuss modified supra further teaches wherein the seal gasket (9 of Kanzaki) is configured to be hollow (see Figure 4 of Kanzaki) and disposed along the periphery of the cover plate (2, see Figure 4 of Kanzaki). 

Allowable Subject Matter

Claims 7 and 9 are rejected to as being dependent upon a rejected base claim, but would be allowable if rewritten without any patentably significant broadening in independent form including all of the limitations of the base claim and any intervening claims along with corrections and/or changes to the claims to overcome all outstanding  rejections to the all the claims made above.
The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show the limitations of claims 7 and 9. 
Although Nuss in view of Davis, Lobo, and Kanzaki discloses the refrigerator and ice-crushing device, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of Nuss alone or Nuss in view of Davis, Lobo, and Kanzaki to incorporate the details of wherein the housing assembly further comprises a bottom plate, a bottom of the second portion is open, the bottom plate covers the bottom of the second portion to seal the cylindrical gear between the second portion and the bottom plate, the bottom of the ice-discharging plate is provided with a protrusion at a position 
Although Nuss in view of Davis, Lobo, and Kanzaki discloses the refrigerator and ice-crushing device, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of Nuss alone or Nuss in view of Davis, Lobo, and Kanzaki to incorporate the details of wherein the first portion is provided with a first step portion and a second step portion apart in an axial direction of the ice bucket, a backing ring is provided between the ice bucket and the first portion, the backing ring has a flanging at one end, the flanging abuts against the first step portion, and the other end of the backing ring abuts against the second step portion. Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the claim 9.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2008/0156826 A1).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        


/ERIC S RUPPERT/Primary Examiner, Art Unit 3763